NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                             MAY 04 2015

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

OWNER-OPERATOR INDEPENDENT                       No. 13-15851
DRIVERS ASSOCIATION, INC.; et al.,
                                                 D.C. No. 2:02-cv-01059-PGR
              Plaintiffs - Appellees,

  v.                                             MEMORANDUM*

SWIFT TRANSPORTATION CO., INC.
(AZ),

              Defendant - Appellant.


                   Appeal from the United States District Court
                            for the District of Arizona
                Paul G. Rosenblatt, Senior District Judge, Presiding

                       Argued and Submitted April 16, 2015
                            San Francisco, California

Before: SCHROEDER and N.R. SMITH, Circuit Judges and RESTANI,** Judge.

       Swift Transportation Co. (“Swift”) appeals the district court’s award of

attorney’s fees to Owner-Operator Independent Drivers Association, Inc. and


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The Honorable Jane A. Restani, Judge for the U.S. Court of
International Trade, sitting by designation.
certain owner operators (collectively “OOIDA”), pursuant to 49 U.S.C. § 14704(e).

OOIDA obtained a declaratory judgment against Swift declaring that leases Swift

used prior to 2003 (“Old Form Leases”) violated the Truth in Leasing Act. Swift

contends that (1) this declaratory judgment does not satisfy the requirement that

OOIDA must be a prevailing party to be entitled to attorney’s fees; and (2) the

district court did not have the authority under 49 U.S.C. § 14704(a) to enter a

declaratory judgment. We affirm.

      To be entitled to attorney’s fees under 49 U.S.C. § 14704(e), OOIDA must

be a prevailing party in the underlying litigation. Fulfillment Servs. Inc. v. United

Parcel Serv., Inc., 528 F.3d 614, 623-24 (9th Cir. 2008). In order to be a

prevailing party, OOIDA must satisfy three requirements. First, OOIDA “must

obtain an enforceable judgment against the defendant from whom fees are sought,

or comparable relief through a consent decree or settlement.” Farrar v. Hobby,

506 U.S. 103, 111 (1992) (internal citation omitted). Second, “[w]hatever relief

the plaintiff secures must directly benefit him at the time of the judgment or

settlement.” Id. Third, “a plaintiff ‘prevails’ when actual relief on the merits of his

claim materially alters the legal relationship between the parties by modifying the

defendant’s behavior in a way that directly benefits the plaintiff.” Id. at 111-12.




                                          2
      The declaratory judgment satisfied the requirement that OOIDA obtain an

enforceable judgment. See Lefemine v. Wideman, 133 S. Ct. 9, 11 (2012) (per

curiam). Though Swift contends that the declaratory judgment did not materially

alter its legal relationship with OOIDA or provide a direct benefit at the time

judgment was entered, because Swift persisted in its claim that the Old Form

Leases were lawful, OOIDA obtained a direct benefit at the time that the

declaratory judgment was entered, which altered the legal relationship between the

parties. We have previously characterized this declaratory judgment as “legally

binding on the parties.” Owner-Operator Indep. Drivers Ass’n, Inc. v. Swift

Transp. Co., 632 F.3d 1111, 1123 (9th Cir. 2011). By resolving a live controversy

in the case, the district court entered relief that was sufficient under Farrar to

qualify OOIDA for prevailing party status. Accordingly, the district court did not

err in determining that OOIDA was a prevailing party for purposes of 49 U.S.C. §

14704(e).

      Swift also contends that the award of attorney’s fees was unlawful because

the district court lacked the authority to enter a declaratory judgment. 49 U.S.C.

§ 14704(a)(1)-(2) provides that a plaintiff “may bring a civil action for injunctive

relief” and that “[a] carrier . . . is liable for damages sustained by a person.” We

have previously rejected OOIDA’s contention that § 14704(a) authorizes forms of


                                           3
equitable relief other than an injunction, noting that the statute “list[s] only

injunctive relief to the exclusion of other equitable remedies.” Swift, 632 F.3d at

1121. However, “[a] declaratory judgment does not necessarily constitute a form

of ‘equitable’ relief.” Transamerica Occidental Life Ins. Co. v. DiGregorio, 811
F.2d 1249, 1251 (9th Cir. 1987). Indeed, we considered the fact that OOIDA

obtained a declaratory judgment as a factor in previously concluding that

injunctive relief was unnecessary. Swift, 632 F.3d at 1123.

      However, we need not resolve whether declaratory relief is available under

§ 14704(a), because the question of whether the declaratory judgment was a final,

enforceable judgment was already decided in the prior appeal. The doctrine of law

of the case precludes us from reconsidering an issue that has “been decided

explicitly or by necessary implication in the previous disposition.” Lower Elwha

Band of S’Klallams v. Lummi Indian Tribe, 235 F.3d 443, 452 (9th Cir. 2000)

(internal alteration and quotation marks omitted). Although the question of

whether § 14704(a) authorizes a district court to enter a declaratory order was not

raised in the prior appeal, we held that Swift’s failure to raise that challenge meant

that the declaratory judgment was legally binding against it. Swift, 632 F.3d at

1123 (holding the declaratory judgment “is unchallenged and legally binding on

the parties”). Under Farrar, OOIDA needed to show only that it had obtained an


                                            4
enforceable judgment to be entitled to attorney’s fees. Farrar, 506 U.S. at 111. It

is undisputed that the declaratory judgment is enforceable against Swift and would

have res judicata effect in any subsequent action. Accordingly, regardless of

whether § 14704(a) authorizes a declaratory judgment, the district court did not err

in awarding attorney’s fees to OOIDA based on the enforceable order it obtained

against Swift.

      AFFIRMED.




                                         5